Citation Nr: 1015087	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  07-27 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for a bilateral foot 
disorder.  

3.  Entitlement to service connection for residuals of a 
bilateral inguinal hernia repair.  

4.  Entitlement to service connection for vision loss on the 
basis of aggravation.  

5.  Entitlement to service connection for bilateral hearing 
loss.

  
REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to 
October 1949 and from January 1950 to April 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The Veteran testified before the undersigned Veterans Law 
Judge at a personal hearing in January 2010.  A transcript of 
this proceeding is associated with the claims file.  During 
this hearing the Veteran submitted additional evidence along 
with a waiver of RO consideration.    

With regard to the issue of entitlement to service connection 
for vision loss there was a prior denial of a claim for 
entitlement to service connection for left eye condition in 
February 1950, however, it is unclear whether a notice of 
appellate rights was associated with that decision and thus, 
whether the February 1950 determination was a final decision.  
As such, the issue on appeal has been phrased as a claim of 
service connection on the merits, rather than a claim to 
reopen.
  
The issue of entitlement to service connection for colon 
cancer has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a 
bilateral foot disorder, residuals of a bilateral inguinal 
hernia repair, vision loss, and bilateral hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent medical evidence of a current diagnosis 
of a bilateral knee disorder.  


CONCLUSION OF LAW

Service connection for a bilateral knee disorder is not 
established. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that a 
bilateral knee disorder is related to his service with the 
United States Navy from December 1943 to October 1949 and 
from January 1950 to April 1963.  Specifically, the Veteran 
contends that he injured his knees during military service 
working as a lithographer and carrying heavy reams of paper 
and that his knees have continued to bother him since 
military service.  



Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Analysis

The Veteran's December 1943 enlistment examination shows that 
the Veteran's knees were in knock knee alignment.  Service 
treatment records are negative for any injury or complaints 
regarding the knees.  In particular, examination reports 
dated in October 1947, October 1949, January 1950, December 
1955, April 1957, and September 1961, show normal lower 
extremities.  In Reports of Medical History dated in January 
1950, April 1957, April 1958, and September 1960, the Veteran 
specifically denied "'trick' or locked knee."  The 
Veteran's April 1963 separation examination also shows normal 
lower extremities.  Additionally, a post-service April 1967 
examination shows normal knees and in a post-service April 
1967 Report of Medical History the Veteran again denied 
"'trick' or locked knee."  

The Veteran submitted a claim for service connection for a 
bilateral knee disorder in October 2004.  In connection with 
this claim the RO obtained VA treatment reports dated from 
September 2002 through September 2009 as well as private 
treatment reports dated from December 2000 through May 2008.  
These records show treatment for various disorders involving 
the ankles and feet but are negative regarding the Veteran's 
knees.  

The Board finds that service connection for a bilateral knee 
disorder is not in order. The Veteran's service treatment 
records are negative for an injury or complaints regarding 
the knees.  Furthermore, there is no evidence of a current 
diagnosis of a bilateral knee disorder in the claims file.  
Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau, 492 
F.3d at 1372; Buchanan, 451 F.3d at 1336.  However, a 
diagnosis of a bilateral knee disorder requires specialized 
training for a determination as to its diagnosis and 
causation, and is therefore not susceptible of lay opinion as 
to those questions.  

Also, with regard to the notation of knocked kneed alignment 
in the Veteran's December 1943 enlistment examination, the 
Board notes that congenital or developmental defects are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  A 
congenital defect can be subject to superimposed disease or 
injury, and if that superimposed disease or injury occurs 
during military service, service-connection may be warranted 
for the resultant disability. VAOPGCPREC 82-90.  The Veteran 
has not submitted medical evidence of current knocked knees 
nor has he argued that his knocked knees were aggravated by 
his military service.

In short, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for a bilateral knee disorder, and the appeal is 
denied.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the Veteran's 
claim that would give rise to a reasonable doubt in favor of 
the Veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in October 2004 and January 2009 
letters and the claim was readjudicated in a March 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA need not conduct an examination with respect to the claim 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim. 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no competent evidence that suggests a 
current bilateral knee disorder to include aggravation of a 
pre-existing condition during military service.  Therefore, 
there is no duty to provide an examination or a medical 
opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon, supra.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for a bilateral knee disorder is denied.  


REMAND

Service treatment records show that the Veteran complained of 
"foot trouble" in Reports of Medical History dated in April 
1957 and September 1960.  Subsequently, in a February 2008 
statement Dr. C.J.W., the Veteran's private physician, 
indicated that he had been treating the Veteran for flat feet 
as well as degenerative arthritis of the ankles and feet with 
osteoarthritic spurring and tenosynovitis since 2002 and 
opined that these problems were related to the Veteran's 
military service.  Given the complaints of foot trouble 
during military service, current diagnosis of a bilateral 
foot disorder, and a possible link between the current 
bilateral foot disorder and military service, a VA 
examination should be afforded on remand to determine the 
extent and etiology of the Veteran's bilateral foot disorder.  
See McLendon, 20 Vet. App. 79; 38 C.F.R. § 3.1159(c)(4).  

Service treatment records also show that the Veteran was 
noted to have "relaxed inguinal rings" during examinations 
dated in December 1955 and April 1957.  Furthermore, the 
Veteran complained of "stomach, liver, and intestinal 
trouble" in Reports of Medical History dated in April 1957, 
September 1960, and April 1967.  Subsequently, during the 
January 2010 Board hearing the Veteran testified that he 
underwent bilateral hernia repair post-service and in an 
undated private treatment record the Veteran reported a 
history of double hernia in 1976.  Given the findings of 
"relaxed inguinal rings" during military service and the 
testimonial evidence of a hernia repair in 1976, a VA 
examination should be afforded on remand to determine the 
extent and etiology of the Veteran's residuals of a bilateral 
inguinal hernia repair.  See McLendon, 20 Vet. App. at 79.  

The Veteran's December 1943 enlistment examination shows that 
the Veteran reportedly had "defective vision" at entrance 
manifested by 16/20 in the right eye and 20/20 in the left 
eye.  Subsequent in-service eye examinations dated in October 
1947, January 1950, April 1957, April 1958, September 1961, 
April 1963, and April 1967 show worsened visual acuity in 
both eyes as bad as 20/40, uncorrected.  During the January 
2010 hearing the Veteran testified that his vision disorder 
was aggravated during military service due to the limited 
lighting aboard the U.S.S. Shangri-La while the Veteran was 
working as a lithographer.  A preexisting injury or disease 
will be considered to have been aggravated by service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The Board finds that an 
opinion is needed regarding whether the Veteran's current 
vision disorder, if diagnosed, was aggravated by his military 
service.      

Service treatment records are negative for hearing loss.  
Specifically, examination reports dated in December 1943, 
October 1947, October 1949, January 1950, April 1957, April 
1958, September 1961, April 1963, and April 1967 show 15/15 
whispered voice test, which indicates normal hearing.  
However, records also show that the Veteran experienced 
recurrent infection to his ears.

A January 2005 VA audiological examiner diagnosed the Veteran 
with bilateral hearing loss and tinnitus noted that the 
Veteran's hearing was normal upon separation and thus 
indicated that he could not relate the Veteran's current 
hearing loss and tinnitus to in-service noise exposure 
without resort to speculation.  The examiner did opine that 
the Veteran's tinnitus was related to the in-service ear 
infections.  Unfortunately, the January 2005 VA examiner did 
not comment on whether the Veteran's current bilateral 
hearing loss could possibly be related to the in-service ear 
infections.  As such, the Board finds that the January 2005 
examiner should be given the opportunity to supplement 
his/her report and provide an opinion as to whether the 
Veteran's current bilateral hearing loss is related to his 
military service to include the Veteran's recurrent in-
service ear infections and/or service-connected fungal otitis 
externa.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent and etiology of a 
bilateral foot disorder.  All diagnostic 
tests and studies indicated by the 
examiner should be performed.  

The claims folder must be made available 
to the examiner for review prior to the 
examination.  The examiner's attention is 
specifically directed to the service 
treatment records which show that the 
Veteran complained of "foot trouble" in 
Reports of Medical History dated in April 
1957 and September 1960 and the February 
2008 statement from Dr. C.J.W. in which 
the Veteran's private physician indicated 
that he had been treating the Veteran for 
flat feet as well as degenerative 
arthritis of the ankles and feet with 
osteoarthritic spurring and tenosynovitis 
since 2002 and opined that these problems 
were related to the Veteran's military 
service.  

Based on the examination and review of 
the record, the examiner must answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed bilateral foot 
disorder is causally related to the 
Veteran's military active service?

A complete rationale should be provided 
for any opinion expressed.

2. Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent and etiology of 
residuals of a bilateral inguinal hernia 
repair.  All diagnostic tests and studies 
indicated by the examiner should be 
performed.  

The claims folder must be made available 
to the examiner for review prior to the 
examination.  The examiner's attention is 
specifically directed to the service 
treatment records which show that the 
Veteran was noted to have "relaxed 
inguinal rings" during examinations 
dated in December 1955 and April 1957 and 
the Veteran's complaints of "stomach, 
liver, and intestinal trouble" in 
Reports of Medical History dated in April 
1957, September 1960, and April 1967; the 
Veteran's testimony during the January 
2010 Board hearing in which he testified 
that he underwent bilateral hernia repair 
post-service; and, an undated private 
treatment record with a history of double 
hernia in 1976.  

Based on the examination and review of 
the record, the examiner must answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that any 
current residuals of a bilateral inguinal 
hernia repair is causally related to the 
Veteran's military active service?

A complete rationale should be provided 
for any opinion expressed.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the claimed vision loss, to include 
whether it was aggravated by his military 
service from December 1943 to October 
1949 and January 1950 to April 1963.  

The claims folder must be made available 
to the examiner for review.  The 
examiner's attention is specifically 
directed to the Veteran's December 1943 
enlistment examination which shows that 
the Veteran reportedly had "defective 
vision" at entrance manifested by 16/20 
in the right eye and 20/20 in the left 
eye, subsequent in-service eye 
examinations dated in October 1947, 
January 1950, April 1957, April 1958, 
September 1961, April 1963, and April 
1967 which show worsened visual acuity in 
both eyes as bad as 20/40, uncorrected, 
and the Veteran's testimony during the 
January 2010 hearing in which he 
testified that his vision disorder was 
aggravated during military service due to 
the limited lighting aboard the U.S.S. 
Shangri-La while the Veteran was working 
as a lithographer.

The examiner should conduct a thorough 
eye examination and provide a diagnosis 
for any pathology found.  Based on the 
examination and review of the record, the 
examiner must answer the following 
questions:

(a) Does the Veteran have a current 
vision disorder?

(b) If so, is the Veteran's current 
vision disorder, the result of a 
permanent increase in severity of his 
pre-existing vision disorder during his 
military service from December 1943 to 
October 1949 and January 1950 to April 
1963?

(c) If there was a measurable increase in 
severity for his vision disorder during 
his military service from December 1943 
to October 1949 and January 1950 to April 
1963, was the permanent increase in 
severity due to the natural progression 
of the disability?

A complete rationale should be provided 
for any opinion expressed.

4.  Afford the January 2005 VA examiner the 
opportunity to supplement his/her report.  
The examiner should again opine as to 
whether it is at least as likely as not 
that the Veteran's bilateral hearing loss 
is related to his military service, to 
include the Veteran's recurrent in-service 
ear infections to include the Veteran's 
currently service-connected fungal otitis 
externa.     

Complete rationale for any opinion 
expressed should be provided.  

If the January 2005 VA examiner is 
unavailable or determines that another 
examination is needed, the AMC/RO should 
schedule the Veteran for a new VA 
examination and direct the new examiner to 
give his or her opinion regarding the above 
question. 

5.  After the development requested 
above has been completed to the extent 
possible, readjudicate the Veteran's 
claims.  If any benefit sought 
continues to be denied, issue a 
supplemental statement of the case 
(SSOC) to the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


